        Case 1:18-cv-02340-RJL Document 130-1 Filed 07/12/19 Page 1 of 7




                                       David A. Balto
                                        Attorney at Law
                                        8030 Ellingson Drive
                                       Chevy Chase, MD 20815
                                                                          Phone: (202) 577-5425
                                                                          Email: david.balto@dcantitrustlaw.com


July 12, 2019

Honorable Richard J. Leon
Senior Judge
U.S. District Court for the District of Columbia
333 Constitution Avenue, NW
Washington, D.C. 20001

Re:    United States v. CVS Health Corp., No. 1:18-cv-02340 (RJL)

Dear Judge Leon:

         Amici Curiae Consumer Action and U.S. PIRG respectfully request leave to submit this
letter for the limited purpose of responding to the June 19, 2019 letter submitted by Gary A.
Loeber, Executive Vice President Pharmaceutical Contracting and Purchasing for CVS Health,
Dkt. No. 118-1 (“Loeber Letter”). The principle assertion from the Loeber Letter – that “[t]he
acquisition of Aetna will not have any impact on CVS Caremark’s drug procurement” – is
inconsistent with the purpose of CVS Caremark’s Pharmacy Benefit Management (“PBM”)
business and is belied by CVS Health’s own description of the nation’s largest PBM business.1

        The assertions in the Loeber Letter should be rejected for three reasons. First, any claims
that the acquisition of Aetna’s 19 million covered lives will not increase CVS Caremark’s
bargaining leverage are inconsistent with the market facts and CVS Health’s own statements.
Second, the increased bargaining leverage will harm consumers through higher prices. Third,
CVS Caremark is not a mere conduit for its clients. We request that the Court discount the
claims of the Loeber Letter and recognize that it does not diminish the clear evidence presented
in the hearing that the Proposed Final Judgment (“PFJ”) is not in the public interest.

       1.       CVS Health’s Increased Size and Scale Will Increase CVS Caremark’s
                Bargaining Leverage

         CVS Health all but evades the question it sets out to answer. The Court’s request during
the evidentiary hearing was clear: “whether the PBM part of the business has been strengthened
in their negotiating ability as a result of this merger to date?” (Evidentiary Hr’g Tr. at 321). The




1
 Alia Paavola, Top PBMs by Market Share, May 30, 2019 (CVS largest PBM with 30% market share, followed by
Express Scripts and OptumRx both with 23% market share, available at
https://www.beckershospitalreview.com/pharmacy/top-pbms-by-market-share.html.
        Case 1:18-cv-02340-RJL Document 130-1 Filed 07/12/19 Page 2 of 7




July 12, 2019
Page 2

Loeber Letter pays lip service to the scope of the Court’s request in the first paragraph, but then
purports to answer only that “[CVS Caremark’s] rebate negotiations and contracts are not tied to
CVS Caremark’s total volume of lives or claims. As a result, [CVS has] not observed any
marked change in our rebate negotiations since the acquisition closed.” (Loeber Letter at 1,
emphasis added). The Loeber Letter then acknowledges that only “7.5% of the billions of claims
processed by CVS Caremark involved a rebatable drug,” thus ostensibly refusing to provide any
answer for a strengthening of negotiating ability with respect to 92.5% of the claims processed
by CVS Caremark. Shortly thereafter, in a section dedicated to negotiations with manufacturers,
the Loeber Letter discusses only “rebate rates with manufacturers” and opines that there has not
been “any marked change in [] rebate negotiations since the acquisition closed.” (Loeber Letter
at 3).

        The Loeber Letter’s contention that CVS Health’s acquisition of Aetna will not have any
meaningful impact on CVS Caremark’s negotiating ability is inconsistent with CVS Health’s
witness testimony at the hearing, CVS Health’s and others’ public descriptions of the PBM
business. (Evidentiary Hr’g Tr. at 349) (“The PBM business is also a scale business.”). The
answer to the Court’s direct question is a resounding, yes, the PBM business is a scale business,
and the acquisition of the Aetna lives will increase CVS Health’s bargaining leverage vis-à-vis
manufacturers and pharmacies. Undoubtedly, CVS’ entire business model is predicated upon
leveraging its “Size, Scale, and Expertise” to extract value from others in the supply chain. CVS
touted this reality as recently as its Investor Day Presentation last month:2




Lest there be any doubt of the role the acquisition of Aetna plays in CVS’ plan, the company
represented that “CVS + Aetna combination provides additional levers to drive value in specialty




2
 Jon Roberts, CVS Caremark Exec. Vice President and Chief Operating Officer, Establishing the Foundation for
Transformation, CVS Inv. Day Presentation at 13 (June 4,
2019),https://s2.q4cdn.com/447711729/files/doc_events/2019/InvestorDay2019/2019-CVS-Investor-Day-Jon-
Roberts-Presentation.pdf.
        Case 1:18-cv-02340-RJL Document 130-1 Filed 07/12/19 Page 3 of 7




July 12, 2019
Page 3

pharmacy under the medical benefit,”3 though CVS describes this enhanced bargaining leverage
as “proven purchasing economics.”4

        The fact that PBMs are a scale business and this leverage is crucial to their business
model is a bedrock principle in the industry. In 2015, CVS’ Senior Vice President and Assistant
General Counsel explained to Congress that PBMs “are able to negotiate lower prices from
pharmaceutical manufacturers because they have multiple clients, and therefore are able to
negotiate larger volume discounts than individual plans.”5 CVS’ website states that “[g]iven the
combined membership of the plan sponsors they service, PBMs are able to effectively negotiate
rebates from drug manufacturers…”6 Just two months ago, the Chief Policy and External Affairs
Officer for the Pharmaceutical Care Management Association, the PBM trade association,
explained to Congress that “Pharmacy benefit management is a scale business. The PBMs
competing in the marketplace have leverage with manufacturers because they are negotiating on
behalf of significant total patient populations.”7 CVS Caremark competitor Express Scripts
emphasized the same, explaining “…scale matters ... our scale helps level the playing field when
a brand or generic competitor merges.”8

       Accordingly, CVS Health’s increased size and scale will increase its bargaining leverage
over brand and generic manufacturers as well as pharmacies.

       2.       CVS Health’s Increased Bargaining Leverage Will Result in Higher Drug
                Prices




3
  Id. at 19.
4
  Derica Rice, Exec. Vice President & President, CVS Caremark, Evolving Strategy for a Changing Marketplace,
CVS Inv. Day Presentation at 5 (June 4, 2019),
https://s2.q4cdn.com/447711729/files/doc_events/2019/InvestorDay2019/2019-CVS-Investor-Day-Derica-Rice-
Presentation.pdf
5
  Hearing on the State of Competition in the Pharmacy Benefit Manager and Pharmacy Marketplaces: Hearing
Before the Subcomm. on Regulatory Reform, Commercial and Antitrust Law of the H. Comm. on the Judiciary
114th Cong. (2017) (Testimony of Natalie Pons) https://www.govinfo.gov/content/pkg/CHRG-
114hhrg97631/html/CHRG-114hhrg97631.htm.
6
  Pharmacy Benefit Managers Play an Important Role in Health Care, https://cvshealth.com/thought-leadership/cvs-
caremark-facts/pbms-play-an-important-role.
7
  Improving Drug Pricing Transparency and Lowering Prices for American Consumers: Hearing Before the
Subcomm. on Health of the H. Comm. on Energy and Commerce, 117th Cong. (2019) (Testimony of Kristin Bass,
Chief Policy and External Affairs Officer at Pharmaceutical Care Management Association),
https://docs.house.gov/meetings/IF/IF14/20190521/109551/HHRG-116-IF14-Wstate-BassK-20190521.pdf.
8
  State of Competition in the Pharmacy Benefits Manager and Pharmacy Marketplaces: Hearing Before the
Subcomm. on Regulatory Reform, Commercial and Antitrust Law of the H. Comm. on the Judiciary, 114th Cong.
(2015) (Testimony of Amy Bricker, Vice President Retail Contracting and Strategy, Express
Scripts),https://www.govinfo.gov/content/pkg/CHRG-114hhrg97631/html/CHRG-114hhrg97631.htm.
        Case 1:18-cv-02340-RJL Document 130-1 Filed 07/12/19 Page 4 of 7




July 12, 2019
Page 4

        The Loeber Letter claims that “[t]he acquisition of Aetna will not have any impact on
CVS Caremark’s drug procurement” because Aetna had already outsourced drug purchasing
responsibilities to CVS. (Loeber Letter at 3). But this description fails to account for either the
importance of size in the purchasing of prescription drugs or the critical role that an independent
insurer plays in making sure drug purchase decisions are done with the best interest of
beneficiaries in mind. Once the acquisition is consummated there is no longer an independent
Aetna to police CVS Caremark’s decisions. The combination of CVS Caremark and Aetna’s
size without any systemic check will result in nothing more than additional unconstrained
bargaining power for CVS Caremark.

        The Loebler Letter suggests that the supposed benefit from CVS Health’s ability to
obtain rebates will benefit consumers but the evidence is far more ambiguous. Rebates for
formulary access may exclude new innovative drugs that may be lower priced and more effective
from drug formularies. PBMs often make decisions on inclusion of a drug not based on clinical
research, or evidence-based efficacy, but based on which manufacturer offers a higher rebate
payment based on higher list prices.9 This is why the Administration proposed eliminating
rebates and encouraging discounts at the point of sale in Medicare Part D plans,10 a reform
supported by major consumer groups.11 Unfortunately, the proposed rule was withdrawn and
even if implemented would have done nothing for the commercial markets. 12

       Throughout the Loeber Letter, CVS Health never grapples with the central question of
the merger’s likely effects on the pharmaceutical supply chain. The acquisition of Aetna will
enhance CVS Caremark’s negotiating leverage in numerous ways, including over brand and
generic manufacturers as well as pharmacies. It will give CVS Caremark the incentive and




9
  Robin Feldman, Why Prescription Drug Prices Have Skyrocketed? Washington Post, November 26, 2018. As
Professor Robin Feldman, one of the leading experts on healthcare policy, puts it, “the system contains odd and
perverse incentives, with the result that higher–priced drugs can receive more favorable health-plan coverage,
channeling patients toward more expensive drugs.”
10
   Fraud and Abuse; Removal of Safe Harbor Protection for Rebates Involving Prescription Pharmaceuticals and
Creation of New Safe Harbor Protection for Certain Point-of-Sale Reductions in Price on Prescription
Pharmaceuticals and Certain Pharmacy Benefit Manager Service Fees, 84 Fed. Reg. 2,340 (Feb. 6, 2019) (to be
codified at 42 C.F.R. pt. 1001).
11
   See Consumer Action, Consumer Federation of America, Consumer Reports, NETWORK Lobby for Catholic
Social Justice, and U.S. PIRG, Comment on Proposed Rule on Fraud and Abuse: Removal of Safe Harbor
Protection for Rebates Involving Prescription Pharmaceuticals and Creation of New Safe Harbor Protection for
Certain Point-of-Sale Reductions in Price on Prescription Pharmaceuticals and Certain Pharmacy Benefit Manager
Service Fees (Apr. 8, 2019), https://www.regulations.gov/document?D=HHSIG-2019-0001-19975 (“[W]e support
HHS’ proposed rule changes to eliminate rebates, thereby encouraging prices that more closely reflect actual costs,
with competitive incentives to offer any discounts directly to patients at the pharmacy counter.”).
12
   Caitlin Owens, 1 big thing … scoop: White House Kills The Rebate Rule, July 11, 2019 available at
https://www.axios.com/newsletters/axios-vitals-c38101f0-76f2-46d7-a15b-52cfc8b4ae36.html.
        Case 1:18-cv-02340-RJL Document 130-1 Filed 07/12/19 Page 5 of 7




July 12, 2019
Page 5

ability to engage in exclusionary conduct in several levels of the market. For instance, CVS will
have more control over Aetna formulary decisions, which impacts both acquisition price and
reimbursement rate, and ultimately therapeutic choices for customers. In generic markets, CVS
Health exercises significant buying power through its Red Oak Sourcing joint venture with
Cardinal Health.13 CVS Caremark is not just a PBM, but it is the largest specialty pharmacy14
and has virtually exclusive control over dispensing these drugs as well as the establishment of
fee schedules for rival pharmacies. Past experience has shown that CVS uses vertical integration
to limit consumer choice and prioritize profits over patient wellbeing.15 CVS Health will likely
use the additional lives from Aetna to engage in practices designed to generate more revenues
through spread pricing, pricing abuse,16 and unilateral mark-ups of prices for drugs that are static
or even declining. In fact, the State of Ohio recently found that CVS Caremark “increased its
rates for specialty drugs at the beginning of this year, even though the cost of many of them were
dropping nationally…raising the markup to more than 1,700%, or more than $250 per pill”
despite the availability of a $14.50 generic.17

       3.       CVS’ Efforts to Hide Behind Formulary Construction are Unavailing

       The Loeber Letter self-servingly suggests that CVS Caremark will not experience
increased leverage because negotiations are based on “formulary configuration” for which




13
   Adam Fein, Meet the Power Buyers Driving Generic Deflation, Drug Channels Institute (Feb 1, 2018)
https://www.drugchannels.net/2018/02/meet-power-buyers-driving-generic-drug.html. “In December 2013, CVS
Health and Cardinal Health announced a 50/50 generic drug buying joint venture that began operating in mid-2014
as Red Oak Sourcing, LLC. . . We estimate that Red Oak is now the largest buyer of generic drugs. CVS Health’s
2015 acquisition shifted the generic purchasing volume of Target and Omnicare to Red Oak. In 2016, Cardinal
Health began a multiyear agreement with OptumRx to supply generic and brand pharmaceuticals to OptumRx's
mail and specialty pharmacies, including the Catamaran business. Before OptumRx’s acquisition of Catamaran,
OptumRx had purchased generics directly from manufacturers.”
14
   Adam Fein, The 2019 Economic Report on U.S. Pharmacies and Pharmacy Benefit Managers, DRUG CHANNELS
(March 5, 2019), https://www.drugchannels.net/2019/03/new-2019-economic-report-on-us.html. In the 2018
version of this report Drug Channels estimated that CVS Specialty was the largest specialty pharmacy with
approximately 25% market share based on revenues. See Adam Fein, The Top 15 Specialty Pharmacies of 2017:
PBMs and Payers Still Dominate, DRUG CHANNELS (March 13, 2018), https://www.drugchannels.net/2018/03/the-
top-15-specialty-pharmacies-of-2017.html.
15
   Reed Abelson and Natasha Singer, Pressure Grows to Unwind CVS Merger, NY Times, April 14, 2011.
16
   United States ex rel. John R. Borzilleri, Case No. 1:15-cv-07881 (S.D.N.Y. filed 2018) (false claims case brought
by relator alleging that PBMs, including CVS Caremark, conspired with brand drug manufacturers to conceal
illegal payments as part of Bona Fide Service Fees (BFSFs) in excess of fair market value to enable massive price
increases, gain formulary access, and prevent standard PBM cost-saving practices that would otherwise have
reduced healthcare costs for PBM beneficiaries).
17
   Darrell Rowland, Dispatch Analysis: State’s Attempt to Curb Drug Middlemen Mostly Futile, THE COLUMBUS
DISPATCH (June 23, 2019), https://www.dispatch.com/news/20190623/dispatch-analysis-states-attempt-to-curb-
drug-middlemen-mostly-futile.
        Case 1:18-cv-02340-RJL Document 130-1 Filed 07/12/19 Page 6 of 7




July 12, 2019
Page 6

“clients make decisions” and “the PBM implements those benefit decisions.” (Loeber Letter at
1). This effort to describe itself as a simple agent of its customers is denied by market realities.
Payors are often victimized by PBM tactics and the lack of transparency. As the Council of
Economic Advisors observed, “[t]he size of manufacturer rebates and the percentage of the
rebate passed on to health plans and patients are secret.”18 While PBMs claim they lower drug
prices, they provide limited data regarding the acquisition price of prescription drugs to their
own payors, even large ones. For example, in 2016, Anthem, the nation’s second largest health
insurer, sued Express Scripts for $15 billion, alleging that the PBM violated its contract by not
passing along $3 billion a year in additional rebate pass-through amounts resulting in “massive
damages to Anthem and an obscene profit windfall to Express Scripts.”19

        This also raises questions about CVS Health’s claim in the Loeber Letter that 98% of the
rebates are passed on to its clients.

        The lack of transparency keeps customers in the dark.20 For example, an Assistant
Director of Benefits commented “[c]ontracts can be opaque and sometimes seeded with
incentives that cause the vendor to act counter to the best interest of the health plan and
consumers. Contracts have so many moving pieces and are so complex that you really need to
have a very fine eye to understand all the nuanced ways that vendors are making money on these
drugs.”21

       Experts echo these descriptions. Professor Robin Feldman has described PBM
contracting practices as follows:22

       The contracts between PBMs and insurers are devilishly complex, using techniques
       that can camouflage the impact of particular provisions … Only the PBM sees the full
       drug company contract, along with all of the claims and utilization information for a
       particular plan. Secrecy and information asymmetries magnify the complexity
       problems, making it difficult for health insurers — particularly smaller plans — to see
       and learn from their mistakes … If true net pricing is hidden, the only players who see
       the net prices throughout the market are the large middle players (such as PBMs), who
       see the full picture across a range of drugs and a range of deals.




18
   Reforming Biopharmaceutical Pricing at Home and Abroad, The Council of Economic Advisors, White Paper,
February 2018.
19
   Anthem, Inc. v. Express Scripts, Inc., No. 1:16-cv-02048-ER (S.D.N.Y. filed 2016).
20
   Adam Fein, How Health Plans Profit—and Patients Lose—From Highly-Rebated Brand-Name Drugs, DRUG
CHANNELS (Feb. 20, 2019), https://www.drugchannels.net/2019/02/how-health-plans-profitand-patients.html.
21
   Joanne Sammer, How HR Can Help Control Prescription Drug Costs, SHRM ( May 25, 2017),
https://www.shrm.org/hr-today/news/hr-magazine/0617/pages/take-control-of-prescription-drug-costs.aspx.
22
   Robin Feldman, Drugs, Money, and Secret Handshakes 37 (1st ed. 2019).
        Case 1:18-cv-02340-RJL Document 130-1 Filed 07/12/19 Page 7 of 7




July 12, 2019
Page 7

         As Professor Feldman points out, CVS Caremark has been accused by the federal
government and the states of leveraging its size and strategic complexity to the detriment of
clients, consumers, and taxpayers.23 This conduct is illustrative of an industry that Professor
Feldman described as “distorted by reimbursement schemes that reward the PBMs most
significantly when drug prices and drug spending increases.”24

        The simple reality is that the interests of PBMs and payors are not fully aligned and there
are significant conflicts of interest exploited by PBMs.

Conclusion

        In summary, the Loeber Letter tries to disguise CVS Caremark’s bargaining leverage and
how this merger increases that leverage. In reality, CVS’ PBM business model is predicated on
size and scale, not formulary construction or relationship building, and CVS Health’s acquisition
of Aetna will unquestionably increase its bargaining leverage. CVS Health’s protestations to the
contrary are undercut by its own statements and documents presented to investors on the
importance of its leverage in negotiations with drug manufacturers. In evaluating the CVS/Aetna
merger, Amici urge the Court to evaluate the impact on the public interest from all angles and
protect consumers by rejecting the PFJ.

Sincerely,

/s/ David Balto

David A. Balto
Andre Barlow
Attorneys for Consumer Action and U.S. PIRG




23
   Id. at 40 (discussing United States ex rel. Sarah Benke v. CVS Caremark Corp. (E. D. Pa. 2014) (No. 14-0824)).
In that case, CVS Caremark was accused of “tricking the government into paying more for drugs, [so that CVS
Caremark] could give lower prices to commercial plans.”; see also, id. at 30 (discussing Press Release Dept. of
Justice, CVS Caremark Corp. to Pay 336.7 Million to U.S., 23 states, and D.C. to Settle Medicaid Prescription
Drug Fraud Allegations (Mar. 18, 2008)). In this instance, CVS Caremark agreed to pay $36.7 million to the U.S.
government, 23 states, and the District of Columbia to settle claims that the company improperly switched patients
from the tablet version of the ulcer and stomach-acid prescription drug, Ranitadine, to a more expensive capsule
version, in order to increase Medicare reimbursements.
24
   Id. at 18.
